     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     STACY WIESBROCK, CSBN 257920
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5612
 7
            Facsimile: (415) 744-0134
            E-Mail: Stacy.Wiesbrock@ssa.gov
 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
10
                                          FRESNO DIVISION
11

12   SAMANTHA GLENN,                                 )       Case No. 1:19-cv-00303-SKO
                                                     )
13                    Plaintiff,                     )       STIPULATION & ORDER TO REMAND
                                                     )       PURSUANT TO SENTENCE FOUR OF 42
14          vs.                                      )       U.S.C. § 405(g)
                                                     )
15   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
16                                                   )
                                                     )
17                    Defendant.                     )
                                                     )
18

19
            IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, through their
20
     respective counsel of record, that this action be remanded for further administrative action
21
     pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g),
22
     sentence four.
23
            On remand, the Appeals Council will remand the case to an administrative law judge
24
     (ALJ) for a new decision. The Appeals Council will instruct the ALJ to take further action, as
25
     warranted, to complete the administrative record, including, but not limited to, obtaining
26
     additional expert testimony.
27

28

                                                         1
 1           The parties further request that the Clerk of the Court be directed to enter a final
 2   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 3   Commissioner.
                                            Respectfully submitted,
 4

 5   Dated: August 28, 2019                 NEWEL LAW

 6
                                        By: /s/ Melissa Newel*
 7
                                           MELISSA NEWEL
 8                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on August 28, 2019]
 9

10
     Dated: August 28, 2019                 MCGREGOR W. SCOTT
11                                          United States Attorney
                                            DEBORAH LEE STACHEL
12                                          Regional Chief Counsel, Region IX
13
                                            Social Security Administration

14
                                        By: /s/ Stacy Wiesbrock
15
                                           STACY WIESBROCK
16                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
17
                                               ORDER
18

19           Based upon the parties’ above Stipulation to Voluntary Remand Pursuant to

20   Sentence Four of 42 U.S.C. § 405(g), (Doc. 12), and for good cause shown
21
             IT IS HEREBY ORDERED that the above-captioned action is REMANDED to
22
     the Commissioner of Social Security for further proceedings consistent with the terms of
23
     the stipulation.
24

25   //

26   //
27

28

                                                       2
              The Clerk is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff
 1

 2   Samantha Glenn and against Defendant Andrew Saul, Commissioner of Social Security;

 3   and (2) administratively close the file.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:     September 2, 2019                               /s/   Sheila K. Oberto    .
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
